89DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to a method of making a liquid potato product classified in CPC A23L5/30.
II. Claims 17-20, drawn to a liquid potato product classified in CPC A23L19/12.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product of Group II could be made using a different process, such as process wherein the potato is liquified without heating at a temperature of at least 55°C, such as a blending process below 55°C. Conversely, the method of Group I could be used to form a different product, such as a product with rheological properties outside the claimed ranges of claim 17.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Group I would require a search in at least CPC A23L5/30 along with a unique text search. Group II would not be searched as above, but would instead require a search in at least CPC A23L19/12 along with a unique text search. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Kameron Kelly on 7/27/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Double Patenting
Claims 1-16 (particularly claim 1) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 (particularly claim 1) of copending Application No. 16/894,095 in view of Crosby (US 20100080868 A1). 

Claim 1 of the co-pending application 16/894,095 is silent on shearing at a temperature of less than 67°C to thereby form a sheared potato product comprising an average particle size on a volume basis in the range of 50 to 300 μm as measured by a Microtrac Bluewave Particle Size Analyser; and heating said sheared potato product to at least 55°C to thereby form said liquid potato product.
Crosby teaches (Paragraph 0019, 0022; Fig. 1 #110, 102, 103) a method of preparing potatoes wherein ingredients 110 (initial potato feed) comprising potatoes are subjected to a segmenting step 102 followed by a macerating step 103 (shearing) to form a potato slurry (sheared potato product). Crosby further teaches (Paragraph 0022) the macerating step 103 is carried out at temperatures ranging from about 60°F to about 80°F (15.6°C to 26.7°C, i.e. below 67°C), and the potato particles are sized from about 0.005” to about 0.01” (127 µm to 254 µm, i.e. within the claimed range of 50 to 300 µm). Crosby further teaches (Paragraph 0028; Fig. 1 #105) a cooking step 105, wherein the slurry is heated most preferably to a temperature about 175°F (79.4°C, i.e. above 55°C).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify co-pending application 16/894,095 to incorporate the shearing temperature, particle size, and heating step of Crosby since both are directed to processes for making a comminuted potato product, since both teach shearing potatoes, since shearing below 67°C, producing particle sizes on a volume basis in the range of 50 to 300 μm, and heating the sheared potato product to at least 55°C are known in the art as shown by Crosby, since the particle size of Crosby produces increased surface area and reduced thickness resulting in increased heat transfer which in turn increases the efficiency of the heat exchanger and decreases the operating costs (Crosby, Paragraph 0028), and since the heating step may reduce undesirable enzymatic reactions (Crosby, Paragraph 0027).
Co-pending application 16/894,095 as modified above is silent on the particle size being an average particle size on a volume basis. Co-pending application 16/894,095 as modified above is further silent of the particle size being measured by a Microtrac Bluewave Particle Size Analyser. However, one of ordinary skill in the art would understand that the particle size taught by Crosby is meant to describe the slurry in its entirety and would know to adjust the macerating process to achieve the taught particle size as an average particle size on a volume basis, and having all the particles of one size or several specific sizes or even non-normal distributions may provide specific benefits for some products (Crosby, Paragraph 0044). Furthermore, as the particle size range taught by modified co-pending application 16/894,095  falls within the claimed range of 50 to 300 µm, even though co-pending application 16/894,095 as modified does not specify measuring the particle size with a specific piece of equipment, slight variations in measurement between different measuring devices including Microtrac Bluewave Particle Size Analyser would not result in measurements of the particle size taught falling outside of the claimed range. Even if the particle size measured was outside the claimed range of 50 to 300 µm, it would be obvious to one of ordinary skill in the art to adjust the particle size fall within the claimed range since the particle size would affect the texture of the final product (smooth, bumpy, etc.) and consumers desire different textures in food products, since, if extrusion is employed, it is likewise generally preferable that the particulate size be smaller than the die of the extruder to avoid often undesirable-visible holes in the final product, and the size of the particulate can be adjusted to prevent the formation of visible holes in the final product, if the prevention of these holes is desired (Crosby, Paragraph 0044), and since controlling the size distribution as well as the particulate shape can provide optimized product impact (Crosby Paragraph 0044). Furthermore, it should be noted that the claimed invention does not positively recite a measurement step.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crosby (US 20100080868 A1).
Regarding claim 1, Crosby teaches (Paragraph 0019, 0022; Fig. 1 #110, 102, 103) a method of preparing potatoes wherein ingredients 110 (initial potato feed) comprising potatoes are subjected to a segmenting step 102 followed by a macerating step 103 (shearing) to form a potato slurry (sheared potato product). Crosby further teaches (Paragraph 0022) the macerating step 103 is carried out at temperatures ranging from about 60°F to about 80°F (15.6°C to 26.7°C, i.e. below 67°C), and the potato particles are sized from about 0.005” to about 0.01” (127 µm to 254 µm, i.e. within the claimed range of 50 to 300 µm). Crosby further teaches (Paragraph 0028; Fig. 1 #105) a cooking step 105, wherein the slurry is heated most preferably to a temperature about 175°F (79.4°C, i.e. above 55°C).
Crosby is silent on the particle size being an average particle size on a volume basis. Crosby is further silent of the particle size being measured by a Microtrac Bluewave Particle Size Analyser. However, one of ordinary skill in the art would understand that the particle size taught by Crosby is meant to describe the slurry in its entirety and would know to adjust the macerating process to achieve the taught particle size as an average particle size on a volume basis, and having all the particles of one size or several specific sizes or even non-normal distributions may provide specific benefits for some products (Crosby, Paragraph 0044). Furthermore, as the particle size range taught by Crosby falls within the claimed range of 50 to 300 µm, even though Crosby does not specify measuring the particle size with a specific piece of equipment, slight variations in measurement between different measuring devices including Microtrac Bluewave Particle Size Analyser would not result in measurements of the particle size taught by Crosby falling outside of the claimed range. Even if the particle size measured for the invention of Crosby was outside the claimed range of 50 to 300 µm, it would be obvious to one of ordinary skill in the art to adjust the particle size fall within the claimed range since the particle size would affect the texture of the final product (smooth, bumpy, etc.) and consumers desire different textures in food products, since, if extrusion is employed, it is likewise generally preferable that the particulate size be smaller than the die of the extruder to avoid often undesirable-visible holes in the final product, and the size of the particulate can be adjusted to prevent the formation of visible holes in the final product, if the prevention of these holes is desired (Crosby, Paragraph 0044), and since controlling the size distribution as well as the particulate shape can provide optimized product impact (Crosby Paragraph 0044). Furthermore, it should be noted that the claimed invention does not positively recite a measurement step.
Regarding claim 2, Crosby teaches the macerating step 103 (shearing) is carried out at temperatures ranging from about 60°F to about 80°F (15.6°C to 26.7°C, i.e. below 55°C).
Regarding claim 3, Crosby teaches (Paragraph 0022) the slurry is formed using a micro-cutter or other known devices which are capable of macerating the potatoes and which allows the level of cell breakage to be controlled, wherein micro-cutter is a cutting device which is capable of macerating to a degree such that it produces product particle sizes on the order of about five-thousandths of an inch. Crosby further teaches (Paragraph 0022) depending on desired process simplicity, the potato may be macerated inside a pump such as the macerating elements available to a progressive cavity pump. However, macerating inside a pump is not a requirement of Crosby and is simply one embodiment alongside treatment with a micro-cutter. Furthermore, a micro-cutter cuts a potato rather than applying pressure, and one or ordinary skill in the art would recognize that such a device would operate at atmospheric pressure as no pressure applying components are cited. Atmospheric pressure is below 3,000 psig, and therefore Crosby teaches claim 3.
However, even if the micro-cutter of Crosby were pressurized, the applicant has not identified any benefit or unexpected result to shearing at a pressure of less than 3,000 psig, and it would be obvious to one of ordinary skill in the art to adjust the pressure applied below 3,000 psig in order to reduce the energy requirements for pressurizing the shearing device, to prevent the shearing process from reducing the potatoes to a particle size lower than desired, to improve safety by mitigating the risk of expulsion of pressurized contents, etc. 
Regarding claim 4, Crosby teaches (Paragraph 0022) the potato particles are sized from about 0.005” to about 0.01” (127 µm to 254 µm, i.e. within the claimed range of 120 to 300 µm).
Crosby is silent on the particle size being a D90 particle size on a volume basis. Crosby is further silent of the particle size being measured by a Microtrac Bluewave Particle Size Analyser. However, one of ordinary skill in the art would understand that the particle size taught by Crosby is meant to describe the slurry in its entirety and would know to adjust the macerating process to achieve the taught particle size as a D90 particle size on a volume basis, and having all the particles of one size or several specific sizes or even non-normal distributions may provide specific benefits for some products (Crosby, Paragraph 0044). Furthermore, as the particle size range taught by Crosby falls within the claimed range of 120 to 300 µm, even though Crosby does not specify measuring the particle size with a specific piece of equipment, slight variations in measurement between different measuring devices including Microtrac Bluewave Particle Size Analyser would not result in measurements of the particle size taught by Crosby falling outside of the claimed range. Even if the particle size measured for the invention of Crosby was outside the claimed range of 120 to 300 µm, it would be obvious to one of ordinary skill in the art to adjust the particle size fall within the claimed range since the particle size would affect the texture of the final product (smooth, bumpy, etc.) and consumers desire different textures in food products, since, if extrusion is employed, it is likewise generally preferable that the particulate size be smaller than the die of the extruder to avoid often undesirable-visible holes in the final product and the size of the particulate can be adjusted to prevent the formation of visible holes in the final product, if the prevention of these holes is desired (Crosby, Paragraph 0044), and since controlling the size distribution as well as the particulate shape can provide optimized product impact (Crosby Paragraph 0044). Furthermore, it should be noted that the claimed invention does not positively recite a measurement step.
Regarding claim 5, Crosby teaches (Paragraph 0028; Fig. 1 #105) a cooking step 105, wherein the slurry is heated most preferably to a temperature about 175°F (79.4°C, i.e. above 67°C).
Regarding claim 6, Crosby teaches (Paragraph 0022; Fig. 1 #102, 103) in some embodiments, water will be added as a processing aid during various steps such as the segmenting step 102 which occurs before macerating step 103 (shearing) as shown in Figure 1. 
Regarding claim 7, Crosby teaches (Paragraph 0020; Fig. 1 #101) preparing step 101, wherein blanching may be completed by immersing the potato in water, and where preparing step 101 occurs prior to macerating step 103 as shown in Figure 1. 
Regarding claim 8, Crosby is silent on the method according to claim 1, wherein said liquid potato product exhibits two or more of the following rheological properties as measured at 12.5°C:
Y1-5 ≠ Y5-10 ≠ Y10-15 ≠ Y15-20;
Y10  is at least 50 percent greater than Y10-15 and/or Y15-20;
Y1-5  is at least 50 percent greater than Y5-10, Y10-15, and/or Y15-20; and
Y5-10  is at least 50 percent greater than Y10-15  and/or Y15-20,

wherein "Y" is shear stress in dynes per centimeter squared (dynes/cm2) and subscript values used with "Y" are shear rates or shear rate ranges per second (1/s) at which the shear stress "Y" is measured, wherein said rheological properties are measured 30 minutes after forming said liquid potato product.
It is also noted that the applicant’s Specification states (Paragraph 0070 )the Liquid P described herein can exhibit desirable rheological profiles without the need for thickening agents, such as starches, gums, flour, etc., which can be considered undesirable additives by many consumers. The applicant’s Specification further states (Paragraph 00105) Examples 1 and 2 are substantially thicker (more viscous) than both the hot-milled product and conventional product of Comparative Examples 3 and 4.
	However, the applicant has not identified any benefits or unexpected results specific to rheological properties i.-iv. Furthermore, considering that the method of claim 1 is obvious in view of Crosby, subjecting potatoes to the claimed method would necessarily result in potatoes with rheological properties i-iv and as such, Crosby would inherently teach a liquid potato product with rheological properties i-iv as measured at 12.5°C and 30 minutes after forming said liquid potato product. It should also be noted that the claimed method has not positively recited a measurement step and that no specific benefit or unexpected result has been identified for measuring rheological properties at 12.5°C and 30 minutes after forming said liquid potato product. One or ordinary skill in the art would understand to adjust the temperature and time of measurement to determine changes in the rheological properties of the potato and would arrive at the claimed time and temperature values through routine experimentation. Furthermore, one of ordinary skill in the art would measure rheological properties of shear stress and shear rate at different times and temperatures in  order to determine if any adverse or beneficial affects occurred as a result of changes in time and temperature. For example, changes in time and temperature could result in different values of shear stress and shear rate that would give a liquid potato product that is thicker or runnier, and one or ordinary skill in the art would adjust the time and temperature of preparing the food dish in order to achieve the preferred viscosity. 
	Furthermore, even if the process taught by Crosby did not inherently provide a liquid potato product with rheological properties i-iv, one of ordinary skill in the art would understand to adjust the shearing temperature, particle size, and/or heating temperature to achieve a liquid potato product with the claimed rheological properties. One of ordinary skill in the art would desire to adjust the shear stress and shear rate of the liquid potato product in order to make the product thicker such that the product would not be runny and could be served in semisolid form to consumers who prefer a thicker food dish or so that additional liquids such as gravy could be added to the potato product without resulting in an extremely runny product. Additionally, one of ordinary skill in the art would understand to adjust the shear stress and shear rate to make the product runnier so that it could be served in liquid form to customers who would prefer to drink the potato product, or the thickness could be reduced resulting in increased heat transfer which in turn increases the efficiency of the heat exchanger and decreases the operating costs (Crosby, Paragraph 0028).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crosby (US 20100080868 A1) in view of Medriczky (US 2798815 A).	
Regarding claim 9, Crosby is silent on the method according to claim 1, wherein said liquid potato product exhibits one of the following shear stress profiles at 12.5°C measured 30 minutes after forming said liquid potato product:
a shear stress of at least 15 dynes/cm2 at a shear rate of 5 1/s, a shear stress of at least 25 dynes/cm2 at a shear rate of 10 1/s, a shear stress of at least 35 dynes/cm2 at a shear rate of 15 1/s, and/or a shear stress of at least 40 dynes/cm2 at a shear rate of 20 1/s, when said liquid potato product comprises less than 10 weight percent of at least one complex carbohydrate material, other than said potato component; or
a shear stress of at least 150 dynes/cm2 at a shear rate of 5 1/s, a shear stress of at least 200 dynes/cm2 at a shear rate of 10 1/s, a shear stress of at least 225 dynes/cm2 at a shear rate of 15 1/s, and/or a shear stress of at least 250 dynes/cm2 at a shear rate of 20 1/s, when said liquid potato product comprises at least 10 weight percent of at least one complex carbohydrate material, other than said potato component.	
It should be noted that the claims of the current application do not positively recite the addition of a complex carbohydrate to the potatoes or measurement 30 minutes after forming said liquid potato product at 12.5°C.
Medriczky teaches (Col. 1, lines 68-72) a method for preparing a granular food product from potatoes, wherein a carrier consists of processed potatoes and is adapted to preserve besides the contents of the starting material additional carbohydrates and proteins, vitamins, savory substances, medical preparations if so desired. Medriczky further teaches (Col. 2, lines 33-39) additional material in prefixed proportions can be mixed with the processed potato carrier by submitting the material to a mixing, kneading and whirling treatment, whereby the ingredients of the mass are minced and transformed into a paste. Medriczky further teaches (Col. 3, lines 58-63) processing with simultaneous addition of onions, celery, (where onions and celery are complex carbohydrates as indicated in the applicant’s Specification Paragraph 0065) or other ingredients having a strong odor, wherein, using the above-mentioned ingredients, these are added in dry form in the amount of 2.5% by weight calculated on the moist potatoes.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Crosby to incorporate the complex carbohydrates of Medriczky since both are directed to potato products, since both teach preparing granular potato products, since the addition of onions and celery to a potato product is known in the art as shown by Medriczky,  and since onions and celery would impart additional flavor or nutritional components that consumers would desire.
No specific benefit or unexpected result has been identified for measuring rheological properties at 12.5°C and 30 minutes after forming said liquid potato product. One or ordinary skill in the art would understand to adjust the temperature and time of measurement to determine changes in the rheological properties of the potato and would arrive at the claimed time and temperature values through routine experimentation. Furthermore, one of ordinary skill in the art would measure rheological properties of shear stress and shear rate at different times and temperatures in  order to determine if any adverse or beneficial affects occurred as a result of changes in time and temperature. For example, changes in time and temperature could result in different values of shear stress and shear rate that would give a liquid potato product that is thicker or runnier, and one or ordinary skill in the art would adjust the time and temperature of preparing the food dish in order to achieve the preferred viscosity.
While Crosby in view of Medriczky is silent on the shear stress and shear rate values of the resulting food composition, it should be noted that the applicated has not identified any benefit or unexpected result to the claimed shear rate and shear stress values. Also, as Crosby in view of Medriczky teaches subjecting the claimed ingredients to the claimed process, the resulting food product would necessarily have the claimed values of shear stress and shear rate.
 Furthermore, even if the process taught by Crosby did not inherently provide a liquid potato product with the claimed values of shear stress and shear rate, one of ordinary skill in the art would understand to adjust the shearing temperature, particle size, and/or heating temperature to achieve a liquid potato product with the claimed rheological properties. One of ordinary skill in the art would desire to adjust the shear stress and shear rate of the liquid potato product in order to make the product thicker such that the product would not be runny and could be served in semisolid form to consumers who prefer a thicker food dish or so that additional liquids such as gravy could be added to the potato product without resulting in an extremely runny product. Additionally, one of ordinary skill in the art would understand to adjust the shear stress and shear rate to make the product runnier so that it could be served in liquid form to customers who would prefer to drink the potato product, or the thickness could be reduced resulting in increased heat transfer which in turn increases the efficiency of the heat exchanger and decreases the operating costs (Crosby, Paragraph 0028).
Claims 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crosby (US 20100080868 A1) in view of Villagran (WO 0207535 A2).	
Regarding claim 10, Crosby teaches (Paragraph 0019, 0022; Fig. 1 #110, 102, 103) a method of preparing potatoes wherein ingredients 110 (initial potato feed) comprising potatoes are subjected to a segmenting step 102 followed by a macerating step 103 (shearing) to form a potato slurry (sheared potato product). Crosby further teaches (Paragraph 0022) the macerating step 103 is carried out at temperatures ranging from about 60°F to about 80°F (15.6°C to 26.7°C, i.e. below 67°C), and the potato particles are sized from about 0.005” to about 0.01” (127 µm to 254 µm, i.e. within the claimed range of 50 to 300 µm). Crosby further teaches (Paragraph 0028; Fig. 1 #105) a cooking step 105, wherein the slurry is heated most preferably to a temperature about 175°F (79.4°C, i.e. above 55°C).
Crosby is silent on the particle size being an average particle size on a volume basis. Crosby is further silent of the particle size being measured by a Microtrac Bluewave Particle Size Analyser. However, one of ordinary skill in the art would understand that the particle size taught by Crosby is meant to describe the slurry in its entirety and would know to adjust the macerating process to achieve the taught particle size as an average particle size on a volume basis, and having all the particles of one size or several specific sizes or even non-normal distributions may provide specific benefits for some products (Crosby, Paragraph 0044). Furthermore, as the particle size range taught by Crosby falls within the claimed range of 50 to 300 µm, even though Crosby does not specify measuring the particle size with a specific piece of equipment, slight variations in measurement between different measuring devices including Microtrac Bluewave Particle Size Analyser would not result in measurements of the particle size taught by Crosby falling outside of the claimed range. Even if the particle size measured for the invention of Crosby was outside the claimed range of 50 to 300 µm, it would be obvious to one of ordinary skill in the art to adjust the particle size fall within the claimed range since the particle size would affect the texture of the final product (smooth, bumpy, etc.) and consumers desire different textures in food products, since, if extrusion is employed, it is likewise generally preferable that the particulate size be smaller than the die of the extruder to avoid often undesirable-visible holes in the final product, and the size of the particulate can be adjusted to prevent the formation of visible holes in the final product, if the prevention of these holes is desired (Crosby, Paragraph 0044), and since controlling the size distribution as well as the particulate shape can provide optimized product impact (Crosby Paragraph 0044). Furthermore, it should be noted that the claimed invention does not positively recite a measurement step.
Crosby is also silent on at least partially gelatinizing said initial potato feed to thereby form a gelatinous potato feed.
Villagran teaches (Page 10, section 2) a potato mash, wherein the potatoes are cooked for an amount of time sufficient to achieve partial starch gelatinization to soften them for mashing. Villagran further teaches (Page 11, section 3) the cooked potatoes are comminuted to produce a wet mash, wherein comminution of the cooked potatoes may be accomplished by any suitable means, such as but not limited to ricing, mashing, shredding, or a combination thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Crosby to incorporate the cooking step to obtain partial gelatinization taught by Villagran since both are directed to comminuted potato products, since partial gelatinization of potatoes prior to comminution is known in the art as shown by Villagran, since the cooking step causes partial inactivation of enzymatic and non-enzymatic browning enzymes (Villagran Page 10, section 2) therefore preventing browning and preserving the appearance of the potatoes, and since softening the potatoes would reduce the energy required to comminute the food product, saving time and/or money in the preparation process. 
Regarding claim 11, Crosby teaches (Paragraph 0022) the slurry is formed using a micro-cutter or other known devices which are capable of macerating the potatoes and which allows the level of cell breakage to be controlled, wherein micro-cutter is a cutting device which is capable of macerating to a degree such that it produces product particle sizes on the order of about five-thousandths of an inch. Crosby further teaches (Paragraph 0022) depending on desired process simplicity, the potato may be macerated inside a pump such as the macerating elements available to a progressive cavity pump. However, macerating inside a pump is not a requirement of Crosby and is simply one embodiment alongside treatment with a micro-cutter. Furthermore, a micro-cutter cuts a potato rather than applying pressure, and one or ordinary skill in the art would recognize that such a device would operate at atmospheric pressure as no pressure applying components are cited. Atmospheric pressure is below 3,000 psig, and therefore Crosby teaches claim 3.
However, even if the micro-cutter of Crosby were pressurized, the applicant has not identified any benefit or unexpected result to shearing at a pressure of less than 3,000 psig, and it would be obvious to one of ordinary skill in the art to adjust the pressure applied below 3,000 psig in order to reduce the energy requirements for pressurizing the shearing device, to prevent the shearing process from reducing the potatoes to a particle size lower than desired, to improve safety by mitigating the risk of expulsion of pressurized contents, etc.
Regarding claim 11, Crosby further teaches the macerating step 103 (shearing) is carried out at temperatures ranging from about 60°F to about 80°F (15.6°C to 26.7°C, i.e. below 55°C).
Regarding claim 12, Crosby teaches (Paragraph 0022) the potato particles are sized from about 0.005” to about 0.01” (127 µm to 254 µm, i.e. within the claimed range of 120 to 300 µm).
Crosby is silent on the particle size being a D90 particle size on a volume basis. Crosby is further silent of the particle size being measured by a Microtrac Bluewave Particle Size Analyser. However, one of ordinary skill in the art would understand that the particle size taught by Crosby is meant to describe the slurry in its entirety and would know to adjust the macerating process to achieve the taught particle size as a D90 particle size on a volume basis, and having all the particles of one size or several specific sizes or even non-normal distributions may provide specific benefits for some products (Crosby, Paragraph 0044). Furthermore, as the particle size range taught by Crosby falls within the claimed range of 120 to 300 µm, even though Crosby does not specify measuring the particle size with a specific piece of equipment, slight variations in measurement between different measuring devices including Microtrac Bluewave Particle Size Analyser would not result in measurements of the particle size taught by Crosby falling outside of the claimed range. Even if the particle size measured for the invention of Crosby was outside the claimed range of 120 to 300 µm, it would be obvious to one of ordinary skill in the art to adjust the particle size fall within the claimed range since the particle size would affect the texture of the final product (smooth, bumpy, etc.) and consumers desire different textures in food products, since, if extrusion is employed, it is likewise generally preferable that the particulate size be smaller than the die of the extruder to avoid often undesirable-visible holes in the final product and the size of the particulate can be adjusted to prevent the formation of visible holes in the final product, if the prevention of these holes is desired (Crosby, Paragraph 0044), and since controlling the size distribution as well as the particulate shape can provide optimized product impact (Crosby Paragraph 0044). Furthermore, it should be noted that the claimed invention does not positively recite a measurement step.
Regarding claim 13, Crosby teaches (Paragraph 0028; Fig. 1 #105) a cooking step 105, wherein the slurry is heated most preferably to a temperature about 175°F (79.4°C, i.e. above 67°C).
Regarding claim 14, Crosby teaches (Paragraph 0022; Fig. 1 #102, 103) in some embodiments, water will be added as a processing aid during various steps such as the segmenting step 102 which occurs before macerating step 103 (shearing) as shown in Figure 1.
Regarding claim 15, Crosby is silent on the method according to claim 1, wherein said liquid potato product exhibits two or more of the following rheological properties as measured at 12.5°C:
Y1-5 ≠ Y5-10 ≠ Y10-15 ≠ Y15-20;
Y10  is at least 50 percent greater than Y10-15 and/or Y15-20;
Y1-5  is at least 50 percent greater than Y5-10, Y10-15, and/or Y15-20; and
Y5-10  is at least 50 percent greater than Y10-15  and/or Y15-20,

wherein "Y" is shear stress in dynes per centimeter squared (dynes/cm2) and subscript values used with "Y" are shear rates or shear rate ranges per second (1/s) at which the shear stress "Y" is measured, wherein said rheological properties are measured 30 minutes after forming said liquid potato product.
It is also noted that the applicant’s Specification states (Paragraph 0070 )the Liquid P described herein can exhibit desirable rheological profiles without the need for thickening agents, such as starches, gums, flour, etc., which can be considered undesirable additives by many consumers. The applicant’s Specification further states (Paragraph 00105) Examples 1 and 2 are substantially thicker (more viscous) than both the hot-milled product and conventional product of Comparative Examples 3 and 4.
	However, the applicant has not identified any benefits or unexpected results specific to rheological properties i.-iv. Furthermore, considering that the method of claim 1 is obvious in view of Crosby, subjecting potatoes to the claimed method would necessarily result in potatoes with rheological properties i-iv and as such, Crosby would inherently teach a liquid potato product with rheological properties i-iv as measured at 12.5°C and 30 minutes after forming said liquid potato product. It should also be noted that the claimed method has not positively recited a measurement step and that no specific benefit or unexpected result has been identified for measuring rheological properties at 12.5°C and 30 minutes after forming said liquid potato product. One or ordinary skill in the art would understand to adjust the temperature and time of measurement to determine changes in the rheological properties of the potato and would arrive at the claimed time and temperature values through routine experimentation. Furthermore, one of ordinary skill in the art would measure rheological properties of shear stress and shear rate at different times and temperatures in  order to determine if any adverse or beneficial affects occurred as a result of changes in time and temperature. For example, changes in time and temperature could result in different values of shear stress and shear rate that would give a liquid potato product that is thicker or runnier, and one or ordinary skill in the art would adjust the time and temperature of preparing the food dish in order to achieve the preferred viscosity. 
	Furthermore, even if the process taught by Crosby did not inherently provide a liquid potato product with rheological properties i-iv, one of ordinary skill in the art would understand to adjust the shearing temperature, particle size, and/or heating temperature to achieve a liquid potato product with the claimed rheological properties. One of ordinary skill in the art would desire to adjust the shear stress and shear rate of the liquid potato product in order to make the product thicker such that the product would not be runny and could be served in semisolid form to consumers who prefer a thicker food dish or so that additional liquids such as gravy could be added to the potato product without resulting in an extremely runny product. Additionally, one of ordinary skill in the art would understand to adjust the shear stress and shear rate to make the product runnier so that it could be served in liquid form to customers who would prefer to drink the potato product, or the thickness could be reduced resulting in increased heat transfer which in turn increases the efficiency of the heat exchanger and decreases the operating costs (Crosby, Paragraph 0028).
Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crosby (US 20100080868 A1) in view of Villagran (WO 0207535 A2), and further in view of view of Medriczky (US 2798815 A).
Regarding claim 16, Crosby is silent on the method according to claim 10, wherein said liquid potato product exhibits one of the following shear stress profiles at 12.5°C measured 30 minutes after forming said liquid potato product:
a shear stress of at least 15 dynes/cm2 at a shear rate of 5 1/s, a shear stress of at least 25 dynes/cm2 at a shear rate of 10 1/s, a shear stress of at least 35 dynes/cm2 at a shear rate of 15 1/s, and/or a shear stress of at least 40 dynes/cm2 at a shear rate of 20 1/s, when said liquid potato product comprises less than 10 weight percent of at least one complex carbohydrate material, other than said potato component; or
a shear stress of at least 150 dynes/cm2 at a shear rate of 5 1/s, a shear stress of at least 200 dynes/cm2 at a shear rate of 10 1/s, a shear stress of at least 225 dynes/cm2 at a shear rate of 15 1/s, and/or a shear stress of at least 250 dynes/cm2 at a shear rate of 20 1/s, when said liquid potato product comprises at least 10 weight percent of at least one complex carbohydrate material, other than said potato component.	
It should be noted that the claims of the current application do not positively recite the addition of a complex carbohydrate to the potatoes or measurement 30 minutes after forming said liquid potato product at 12.5°C.
Medriczky teaches (Col. 1, lines 68-72) a method for preparing a granular food product from potatoes, wherein a carrier consists of processed potatoes and is adapted to preserve besides the contents of the starting material additional carbohydrates and proteins, vitamins, savory substances, medical preparations if so desired. Medriczky further teaches (Col. 2, lines 33-39) additional material in prefixed proportions can be mixed with the processed potato carrier by submitting the material to a mixing, kneading and whirling treatment, whereby the ingredients of the mass are minced and transformed into a paste. Medriczky further teaches (Col. 3, lines 58-63) processing with simultaneous addition of onions, celery, (where onions and celery are complex carbohydrates as indicated in the applicant’s Specification Paragraph 0065) or other ingredients having a strong odor, wherein, using the above-mentioned ingredients, these are added in dry form in the amount of 2.5% by weight calculated on the moist potatoes.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Crosby to incorporate the complex carbohydrates of Medriczky since both are directed to potato products, since both teach preparing granular potato products, since the addition of onions and celery to a potato product is known in the art as shown by Medriczky,  and since onions and celery would impart additional flavor or nutritional components that consumers would desire.
No specific benefit or unexpected result has been identified for measuring rheological properties at 12.5°C and 30 minutes after forming said liquid potato product. One or ordinary skill in the art would understand to adjust the temperature and time of measurement to determine changes in the rheological properties of the potato and would arrive at the claimed time and temperature values through routine experimentation. Furthermore, one of ordinary skill in the art would measure rheological properties of shear stress and shear rate at different times and temperatures in  order to determine if any adverse or beneficial affects occurred as a result of changes in time and temperature. For example, changes in time and temperature could result in different values of shear stress and shear rate that would give a liquid potato product that is thicker or runnier, and one or ordinary skill in the art would adjust the time and temperature of preparing the food dish in order to achieve the preferred viscosity.
While Crosby in view of Medriczky is silent on the shear stress and shear rate values of the resulting food composition, it should be noted that the applicated has not identified any benefit or unexpected result to the claimed shear rate and shear stress values. Also, as Crosby in view of Medriczky teaches subjecting the claimed ingredients to the claimed process, the resulting food product would necessarily have the claimed values of shear stress and shear rate.
 Furthermore, even if the process taught by Crosby did not inherently provide a liquid potato product with the claimed values of shear stress and shear rate, one of ordinary skill in the art would understand to adjust the shearing temperature, particle size, and/or heating temperature to achieve a liquid potato product with the claimed rheological properties. One of ordinary skill in the art would desire to adjust the shear stress and shear rate of the liquid potato product in order to make the product thicker such that the product would not be runny and could be served in semisolid form to consumers who prefer a thicker food dish or so that additional liquids such as gravy could be added to the potato product without resulting in an extremely runny product. Additionally, one of ordinary skill in the art would understand to adjust the shear stress and shear rate to make the product runnier so that it could be served in liquid form to customers who would prefer to drink the potato product, or the thickness could be reduced resulting in increased heat transfer which in turn increases the efficiency of the heat exchanger and decreases the operating costs (Crosby, Paragraph 0028).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 Wang (US 4528202 A) teaches a process for making shredded potato products.
McArthur (US 7026006 B1) teaches a dehydrated mash potato process.
Aulik (US 5061507 A) teaches a potato-based foodstuff and a process for making the same.
Hoover (US 3407074 A) teaches a process for saccharifying and liquefying sweet potatoes.
Succar (US 20130045315 A1) teaches techniques to increase product viscosity in fiber-containing food slurries having a given amount of food solids.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652.  The examiner can normally be reached on M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        

								/DREW E BECKER/                                                                                                                    Primary Examiner, Art Unit 1792